Supreme Court of Florida
                                   ____________

                                   No. SC15-725
                                   ____________

                                DANIEL STAHL,
                                   Petitioner,

                                         vs.

                          HIALEAH HOSPITAL, et al.,
                                Respondents.

                                  [April 28, 2016]

PER CURIAM.

      We initially accepted jurisdiction pursuant to article V, section 3(b)(3), of

the Florida Constitution, to review the decision in Stahl v. Hialeah Hospital, 160
So. 3d 519 (Fla. 1st DCA 2015), in which the First District Court of Appeal

declared certain provisions of chapter 440, Florida Statutes, to be valid. After

further consideration and hearing oral argument in this case, we have determined

that we should exercise our discretion and discharge jurisdiction. Accordingly, we

dismiss review.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Statutory
Validity

      First District - Case No. 1D14-3077

Mark Lawrence Zientz of the Law Office of Mark L. Zientz, P.A., Miami, Florida,

      for Petitioner

Kenneth Bradley Bell of Gunster, Yoakley & Stewart, P.A., Tallahassee, Florida;
and Kimberly Anne Johnson of Kelley Kronenberg, P.A., Tallahassee, Florida,

      for Respondents

Gerald Arthur Rosenthal of Rosenthal, Levy, Simon & Ryles, West Palm Beach,
Florida,

      for Amicus Curiae Workers' Injury Law & Advocacy Group

Richard Anthony Sicking and Mark Anthony Touby of Touby, Chait & Sicking,
P.L., Coral Gables, Florida,

      for Amicus Curiae Florida Professional Firefighters, Inc.

Kimberly Ann Hill of Kimberly A. Hill, P.L., Fort Lauderdale, Florida,

      for Amicus Curiae Voices, Inc.

William J. McCabe, Longwood, Florida,

      for Amicus Curiae Florida Workers’ Advocates

Louis Paul Pfeffer, Jupiter, Florida,

      for Amicus Curiae National Employment Lawyers Association, Florida
      Chapter




                                        -2-
Michael Jason Winer of the Law Office of Michael J. Winer, P.A., Tampa, Florida,

      for Amicus Curiae Florida Justice Association

Geoffrey Bichler of Bichler, Kelley, Oliver & Longo, PLLC, Maitland, Florida,

      for Amici Curiae Police Benevolent Association, Fraternal Order of Police,
      International Union of Police Associations, AFL-CIO, and Florida
      Association of State Troopers

Rayford Huxford Taylor of Gilson Athans P.C., Atlanta, Georgia,

      for Amici Curiae Florida Insurance Council, American Insurance
      Association, National Association of Mutual Insurance Companies, and
      Property Casualty Insurers Association of America

James Newton McConnaughhay and David Anthony McCranie of
McConnaughhay, Coonrod, Pope, Weaver, Stern & Thomas P.A., Tallahassee,
Florida,

      for Amici Curiae Associated Industries of Florida, Florida Roofing, Sheet
      Metal and Air Conditioning Contractors Association, The Florida Retail
      Federation, The National Federation of Independent Business, The Florida
      United Businesses Association, Inc., and the Florida League of Cities

William Harris Rogner, Winter Park, Florida,

      for Amici Curiae The Florida Association of Insurance Agents and
      American Association of Independent Claims Professionals

Katherine Eastmoore Giddings and Diane G. DeWolf of Akerman LLP,
Tallahassee, Florida; Roy Carroll Young of Young, van Assenderp & Qualls, P.A.,
Tallahassee, Florida; and William Wells Large, Florida Justice Reform Institute,
Tallahassee, Florida,

      for Amici Curiae Florida Justice Reform Institute and Florida Chamber of
      Commerce




                                      -3-
Pamela Jo Bondi, Attorney General, Allen C. Winsor, Solicitor General, Jordan E.
Pratt, Deputy Solicitor General, and Rachel Erin Nordby, Deputy Solicitor
General, Tallahassee, Florida,

      for Amicus Curiae State of Florida




                                      -4-